Per Curiam.
The original judgment, though erroneous for want of a declaration, is not a nullity; and what we have to do, is to determine whether there is a substantial variance between it and the scire facias. The latter recites a judgment for £90; the debt stated in the original writ is also £90; and the execution issued for the same sum, but the real debt endorsed on it is only $110; and hence it is inferred that as there is no declaration with the record, that must be taken for the amount of the judgment. It is, indeed, the debt in equity, but the judgment at law is for the penalty, and must be so pleaded. Had the plaintiff proceeded regularly, he would have declared for £90, and execution would have issued in the form it has done. But where there is no narr., judgment goes for the sum stated in the writ, and it is, beside, by no means certain that there was not one in this instance. The judgment consequently stands as if it were rendered on a declaration ; and it would be enough without this, that the execution, With its endorsements, is no part of it.
Judgment of the court below for the defendants reversed, and judgment here for the plaintiff.